Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement (Form S-8 No. 333-)pertaining to the 2002 Stock Award and Incentive Plan of GAMCO Investors, Inc. ofour report datedMarch 10, 2009, with respect to the consolidated financial statements of GAMCO Investors, Inc. and Subsidiariesincludedinits Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ERNST & YOUNGLLP ERNST & YOUNGLLP New York, New York February 22, 2011
